The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABREU (US 2017 0227793 Al, hereinafter “ABREU”) in view of STEPHENSON (US US 20030133008 A1, hereinafter “STEPHENSON”).
Regarding claim 1, ABREU discloses a wearable (see Fig. 38) camera (para. 390, i.e. wireless camera)

    PNG
    media_image1.png
    817
    717
    media_image1.png
    Greyscale
 device (as cited below, i.e. providing a wearable electronic device with a biologically fitted, i.e. neck, see para. 187: The present invention provides a wearable electronic article which comprises a DEP and a wearable article (WA) detachably connected to the DEP. Preferably, the connection between the DEP and the wearable article includes an extendable cord, most preferably a spool with retractable wires or DEP is releasably connected to an electrical connection in the wearable article (also referred as WA). The WA will also typically have electrical connections for ear buds, which are preferably permanently affixed to the WA. Preferably, the ear buds are connected to a spool with retractable wires or to a coiled wire capable of elongation and with spring capabilities. The DEP can include a variety of electronic devices such as digital music player, wireless communication devices, video player, video recording, Global Positioning Systems (GPS), and the like. ) comprising: an elastic (ABREU, i.e. [0514] FIG. 82 shows a side view of another embodiment of an anatomically fit electronics package according to the invention. In this embodiment, electronics package 3176 comprises separate sections 3177, 3178, 3179, and 3180, which are hinged together. The embodiment includes an electronic package which is preferably flexible and includes articulated hardware, flexible circuits, and flexible housing. In FIG. 83, electronics package 3176 is “bent,” with sections 3177, 3178, 3179, and 3180 hinging apart to create a curved-like, anatomically fit profile.) 

    PNG
    media_image2.png
    792
    837
    media_image2.png
    Greyscale
 frame (110) (ABREU, para. [0016] The human body has a limited ability to support weight before pain is elicited. Furthermore, each part of the human body, such as the neck, shoulder and ear has different thresholds for activation of pain fibers If the weight pattern is not biologically fit, the stimulus of the device on the skin will become annoying, and pain receptor endings within the skin will be stimulated. By adequately spreading the weight of the electronic wearable article resting on the body only pressure receptors of the peripheral nerves are activated, and not the painful “nociceptors” (described further below). By providing a wearable electronic device with a biologically fit weight distribution pattern, the ] Detachable electronic package (DEP) 20 is intended to extend across the neck or the back of the wearer's head and includes an electronics package 12, right cord 18 and left cord 22. Preferably right cord 18 and left cord 22 are disposed on opposite ends of electronic package 12. Right cord 18 houses right wire 26 which has electrical connection 28 on its end which can be releasably connected to electrical connection 36 of right temple 14. Left cord 22 houses left wire 24 which has an electrical connection 32 on its end which is releasably connected with electrical connection 34 of left temple 16. Electronics package 12 includes display 68, memory 62, power source 67, standard control buttons 66 such as play, stop, forward, and rewind and volume control, and conventional entry ports 65 for USB or computer connection for downloading/uploading as well as circuit board and microchips (not shown) well known in the art for controlling operations. Memory 62 may comprise known systems such as a flash memory or a hard drive. Electronics package 12 further includes retractable cord 71, which is preferably secured to a spring loaded wheel or spool 70 with retracting capabilities. This allows the electronics package to be easily pulled for use and put back and hidden in the back of the head after use. Display 68 can, for example, show the name of music being played or it could show a movie, by being brought from the back to the head into the visual axis of the eyes by extending retractable cord 71. Alternatively, instead of having wire 71 secured to spool 70, the DEP can have a coiled wire with retracting capabilities that can elongate for viewing the DEP and retract to its original position after use.  ) which connects the battery (130) and the elastic frame (110) (para. 191, power, i.e. battery within the DEP, Fig. 1D DEP 20 with power)

    PNG
    media_image3.png
    475
    893
    media_image3.png
    Greyscale

	It is noted that ABREU is silent about a plurality of camera holders (114, 115, 116, 117) are provided to be spaced apart from each other; a plurality of camera modules (120, 120a, 120b, 120c) coupled to the plurality of camera holders (114, 115, 116, 117) to generate pieces of image data at different viewing angles around the user;  a battery (130) provided to be spaced apart from the elastic frame (110); and a battery connection tube (140) which connects the battery (130) and the elastic frame (110) and guides a plurality of camera power supply lines (142, 143, 144, 145), through which power is supplied to the plurality of camera modules (120, 120a, 120b, 120c), to the elastic frame as claimed.

However, STEPHENSON a plurality of camera holders (114, 115, 116, 117) are provided to be spaced apart from each other (STEPHENSON, Fig. 2); a plurality of camera modules (120, 120a, 120b, 120c) coupled to the plurality of camera holders (114, 115, 116, 117) to generate pieces of image data at 
    PNG
    media_image4.png
    827
    942
    media_image4.png
    Greyscale
 
and guides a plurality of the camera power (as cited in ABREU, there is a power battery pack that provide power to various devices that including a wired or wireless camera) supply lines (142, 143, 144, 145), through which power (i.e. the power is provided by incorporated the DEP into the device he3re) is supplied to the plurality of camera modules (120, 120a, 120b, 120c), to the elastic frame (110) (as cited above).



Regarding claim 3, ABREU/STEPHENSON, for the same motion to combine, further discloses the wearable camera device of claim 2, further comprising a charging cradle (150) which is electrically connected to the battery (130) and charges the battery (130) (ABREU, Fig. 39, charger, para. 419).

Regarding claim 4, ABREU/STEPHENSON, for the same motion to combine, further discloses the wearable wearable camera device of claim 3, wherein the plurality of camera modules (120, 120a, 120b, 120c) transmit the generated image data to a manager server through wireless communication (ABREU, para. 390, wireless camera).

Regarding claim 5, ABREU/STEPHENSON, for the same motion to combine, further discloses the wearable wearable camera device of claim 4, wherein the plurality of camera modules (120, 120a, 120b, 120c) include storages (123, 123a, 123b, 123c) which each store one of the pieces of generated image data (STEPHENSON, Fig. 5).

    PNG
    media_image5.png
    703
    610
    media_image5.png
    Greyscale

Regarding claim 6, ABREU/STEPHENSON, for the same motion to combine, further discloses the wearable wearable camera device of claim 5, further comprising a body fixing band (Fig. 45D) (160) provided on the end portion of each of the left frame (112) (as cited above, i.e. Fig. 38) and the right .

    PNG
    media_image6.png
    767
    930
    media_image6.png
    Greyscale



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABREU (US 2017 0227793 Al, hereinafter “ABREU”) in view of STEPHENSON (US US 20030133008 A1, hereinafter “STEPHENSON”), further in view of Smith (US 20160360146 A1, hereinafter “Smith”)



    PNG
    media_image7.png
    623
    600
    media_image7.png
    Greyscale

which is disposed behind the neck of the user (Fig. 57B), 

    PNG
    media_image8.png
    543
    628
    media_image8.png
    Greyscale


has a lower portion in which a connection tube coupling hole (1lla) coupled to the battery connection tube (140) (para. [0444] FIG. 50B shows the back side of holster wearable computer 2150. Straps 2168 and 2170 are secured to pockets 2160 and 2162 respectively. Strap 2168 is connected to strap 2170 by horizontal strap portion 2172, which has adjustable buckle area 2174. Wire portion 2176 runs continuously thought straps 2168, 2172, and 2170 and terminates in wire portion 2178 inside pocket 2160 and terminates in wire portion 2180 inside pocket 2162 at the keyboard end. Wires 2176, 2178, and 2180, and any other wire in clothing, hats, and the like, are preferably of the ribbon type, which are flexible and can be more easily stored in a rolled position. Accordingly, wire portions 2178 and 2180 , a power source for example can be housed in the back in the adjustable buckle area 2174. This allows distribution of the weight to a different anatomic area, which is the back, although it is understood that the weight can also be distributed to the waist area, with the power source being clipped to a belt. Remaining parts and structure of wearable computer 2150 will be described in FIG. 50C) is formed (Fig. 50B), 

    PNG
    media_image9.png
    592
    778
    media_image9.png
    Greyscale
accommodates the plurality of camera power supply lines (142, 143, 144, 145) therein, and is formed of an elastic material (see above citation of elastic material in rejection of claim 1); 

	It is noted that ABREU and STEPHENSON is silent about as claimed a third camera holder (116) which is provided on an end portion of the left frame (112) and accommodates a third camera module (120b); and a fourth camera holder (117) which is provided on an end portion of the right frame (113) and accommodates a fourth camera module (120c).
 	However, SMITH discloses a third camera holder (116) which is provided on an end portion of the left frame (112) and accommodates a third camera module (120b); and a fourth camera holder (117) which is provided on an end portion of the right frame (113) and accommodates a fourth camera module (120c) (SMITH, Fig. 5).

    PNG
    media_image10.png
    435
    370
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ABREU and STEPHENSON by adding SMITH's teaching so as to have benefit of wearable device worn by a user to capture images related to an incident.

Conclusion
US 20100128135 A1 optical modules, a heads-up display (HUD) module, and a camera module. Each module may be added to and removed from the system without structural, electrical, or optical damage to itself or the remaining modules. Each optical module takes input light at one end and provides an intensified image at the other. A heads-up display module (HUD) can provide an informational display in any of at least two of the optical modules or both. A camera module is capable 
US 20090251680 A1 dimensional spatial imaging system (10) for generating a three dimensional model of a scanned space includes: a laser rangefinder (42) that obtains spatial data by measuring distances to a plurality of target points within the scanned space; a rotating mirror (46) placed in a path of a laser beam (43) emitted from the laser rangefinder (42), the mirror (46) deflecting the laser beam (43) to varying degrees as the mirror (46) is rotated; a digital camera (52) that obtains image data from photographs of the scanned space; a rotating head (30) on which the laser rangefinder (42), mirror (46) and camera (52) are all mounted, the head (30) rotating up to 360 degrees about a central axis of rotation (64) that is substantially normal to a plane in which the head (30) is rotated; and, a data processor that maps color information from the image data obtained by the camera (52) to the corresponding target points of the spatial data obtained by the laser rangefinder (42).
US 20080170119 A1 vision enhancement system providing an enhanced image of the user's field of view. The enhanced image is projected in the user's line of sight using a CMOS camera to image the field of view, a small programmable image processor chip and a high resolution display. The invention provides a small, efficient, lightweight sensor that offers high resolution, wide field-of-view, and broad spectral coverage. In preferred embodiments the system is installed on aircraft pilot helmets to allow pilots enhanced visibility with minimal impact to normal operations.
US 20160284235 A1 a first wearable assembly on which a voice recognition unit, a central processing unit, a GPS unit, a voice output unit and a Braille display unit are disposed. The blind guiding apparatus provides real-time positioning and navigating functions for a blind user walking outside, 
US 20160360146 A1 [0113] In capture device 640, video camera 520 is positioned at one open end of housing 610 and microphone 630 is positioned at the other open end of housing 610 as discussed above with respect to housing 410, camera 420, and microphone 430. Through opening 622 in one end of housing 610, camera 620 captures image information and through the other opening, opening 632, in housing 610, microphone 630 captures audio information. As discussed above with respect to housing 410, housing 610 may have interior cavities for positioning the components of capture system 640 and may be shaped (e.g., bent, positioned) to fit around the neck of a user and to orient camera 620 and microphone 630 toward the point of view of the user. A user interface of capture device 640 may include one or more controls and/or a display that are accessible to a user on an exterior of housing 610.

    PNG
    media_image10.png
    435
    370
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    498
    405
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK F HUANG/Primary Examiner, Art Unit 2485